Exhibit 10.79

 

(DAIMLERCHRYSLER Letterhead)

 

 

 

DaimlerChrysler

 

Motors Company LLC

October 13, 2005

Fleet Operations

 

 

 

 

 

Mr. Don Himelfarb

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, OK 74l35

 

Dear Don,

 

This letter is to confirm our agreement for 2006MY GDP and Risk purchases by DTG
for 30,000 units which are incremental to the units in our agreement dated
October 31, 2002.

 

DaimlerChrysler is in agreement to provide DTG an allocation of 14,000 GDP units
as follows:

 

Body Model

Volume

LWB Mini

14,000

Total

14,000

 

DTG agrees to purchase the following Risk units as listed:

 

 

Body Model

Minimum

Volume

Sebring/Stratus Sedan

6,279

Liberty

1,000

Charger

0

Magnum

0

300

0

Neon (SXT models only)

4,190

Neon Replacement

0

Wrangler

800

PT Cruiser

3,731

Total

16,000

 

DTG agrees to order 30,000 vehicles for the 06 MY per the allocation mix set
forth above.

 

 

 

 

 

 



 

 

We appreciate your business and look forward to working together in the years to
come. Please let me know if you have any questions or there is anything else we
can assist you with in the future.

 

Sincerely,

 

 

/s/ Frank Dankovich                                            

F. E. Danokovich

Sr. Manager Daily Rental Sales

 

 

Concur: /s/ W.J. Havey                                          

Date: October 13, 2005

 

W. J. Havey, Controller

 

 

 

Concur: /s/ Don Himelfarb                                     

Date: October 18, 2005

 

Don Himelfarb, CAO

 

 

Dollar Thrifty Automotive Group, Inc.

 

 

 

 

 

 

 

 

 

 

cc:

D. L. Campau

 

G. M. Agostinelli

 

P. W. Dougherty

 

L. E. Wilson

 

 

 

 

 

 

 

 

 